Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/18/2021.
Applicant submitted an amendment on 02/18/2021, amending claims 1, 8, 9,1011,15 and 21 and claim 7 is cancelled.  
Claims 1-6, and 8-21 have been examined and are pending in this application. Claims 1, 11 and 21are independent.


Allowable Subject Matter
5.	Claims 1-6 and 8-20 are allowed.
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claim 1, 15 and 21.  

Ray et al. (US Pub. No: 2016/0173509 A1) provides Method for facilitating threat detection in an enterprise network for a computing device. Uses include but are not limited to a desktop computer, mobile computing device e.g. laptop computer and tablet, a cellular phone and a smart phone.

Gupta et al.  (US Pub. No: 2018/0048668 A1) provides for modeling a risk of security breaches to a network. Agents gather, from multiple sources 

Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… Cyber security is one of the most critical problems of our time. Notwithstanding enormous strides that researchers and practitioners have made in modeling and analyzing network traffic, attackers find newer and more effective methods for launching attacks, which means defenders must revisit the problem with a new perspective. While it is acknowledged that not all attacks can be detected and prevented, a system should be able to continue operating in the face of such an attack and provide its core services or missions even in a degraded 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 15 and 21. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.

9.	The dependent claims 2-6, 8-14 and 16-20 which are dependent on the above independent claims being further limiting to the independent claims 1, 15 and 21 definite and enabled by the specification are also allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
March 16, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434